Citation Nr: 0518536	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
fragment wounds to the inner aspects of the thighs.

2.  Entitlement to service connection for impotence, claimed 
as secondary to the residuals of fragment wounds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to August 
1971.  The record reflects that the veteran received the 
Bronze Star Medal with "V" Device, as well as the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the veteran has chronic residuals of 
fragment wounds to the inner aspects of the thighs due to 
active service.

2.  There has been no demonstration by competent clinical 
evidence of record that the veteran has impotence, to include 
as secondary to residuals of fragment wounds to the inner 
aspects of the thighs, due to active service.


CONCLUSIONS OF LAW

1.  Chronic residuals of fragment wounds to the inner aspects 
of the thighs were not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(2004).

2.  Impotence, to include as secondary to residuals of 
fragment wounds to the inner aspects of the thighs 
disability, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, (18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims for service connection were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

The Board notes that the veteran's representative in his June 
2005 Informal Hearing Presentation, asserted that the RO 
should seek the veteran's service personnel records.  
However, the Board finds that to remand for such personnel 
records would serve no useful purpose as the veteran's 
service medical records do not show that the veteran received 
wounds to the inner thigh during service.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.



Factual Background

The veteran's service medical records are silent as to any 
complaints of or treatment for wounds to the inner thighs.

On the veteran's August 1971 separation examination, the 
examiner reported that the veteran's lower extremities and 
genitourinary system were normal.  It was also reported that 
the veteran, on his PULHES Profile, received a 1 (for high 
level of medical fitness) for his physical capacity and 
stamina and his lower extremities.

Private medical records dated from April 1998 to August 1998 
reflect that the veteran sought treatment for impotence at 
the Men's Medical Center, Inc.

Private medical records dated from January 1999 to February 
1999 reflect that the veteran sought treatment for his 
erectile dysfunction at South County Urological Inc..  He 
reported that prior blood flow studies on his legs found that 
he had poor blood flow.  The veteran further stated that 
while he was in Vietnam he incurred shrapnel injury to both 
legs and that he felt that this injury was from where his 
problems stemmed.

In April 1999, the veteran underwent a VA compensation and 
pension examination.  The examiner reported that the 
veteran's complete claims file was not available and that the 
information that was available did not relate to the 
veteran's current complaints.  The examiner also reported 
that the veteran had been worked up by a private physician 
for impotence, but that those records were not available, and 
all of the information that he had was per the veteran's oral 
history.  He also noted that the veteran had varicose veins.  
The examiner further reported that the veteran was not on 
medication for his shrapnel wounds, had not lost time from 
work, and had no restriction of activities of daily living.  
On musculoskeletal examination, the veteran was able to 
ambulate without assistance.  The muscle size and contour of 
the quadriceps appeared equal.  The examiner again reported 
that there were some venous cords palpated which may have 
been consistent with venous insufficiency on the left inner 
thigh.  On neurologic examination, the veteran's gross motor 
and sensory nerves were intact.  The examiner, after 
indicating that diagnostic tests of both femurs would cover 
the areas of the thighs where shrapnel particles were 
present, diagnosed the veteran with impotence per patient 
history and gunshot wound residual shrapnel on the inner 
aspect of both thighs.  He further indicated that the veteran 
was symptomatic, with no functional impairment.

X-rays of the veteran's right and left femur, taken in April 
1999, revealed that there was no evidence of fracture, 
dislocation, or other bone or joint pathology.  The 
radiologist's impression was that the veteran had a negative 
examination.

In his October 1999 Notice of Disagreement, the veteran 
related that he was hit by the blasting cap from a Claymore 
mine around April or May 1971 near Chu Lai, Vietnam and that 
he was treated as an emergency patient at the base hospital 
located there.

The veteran underwent a VA muscles compensation and pension 
examination in July 2000.  The veteran again related that he 
sustained shrapnel wounds to both inner thighs while in 
Vietnam.  The veteran denied any current pain to his inner 
thighs or any problems with scars.  However, he did have a 
15-year history of varicosities to both of his thighs, which 
at that time were nontender.  The veteran denied any 
circulatory problems or weakness or numbness or any type of 
symptoms related to vascular etiology in his lower 
extremities.  The veteran also indicated that he did not take 
any medication for his varicosities.  The veteran also stated 
that he had a 20-year history of impotence, with increasing 
symptoms in the past three years.  He further indicated that 
he felt that his impotence was secondary to the shrapnel 
wounds sustained in Vietnam, but he denied any wounds 
sustained to his genital area.  The examiner noted that the 
veteran denied a history of nerve damage, but insisted that 
his impotent was secondary to the shrapnel wounds.  

A physical examination of both lower extremities revealed no 
muscle atrophy.  He did have some nontender, palpable venous 
cords on the anterior aspect of the left thigh.  He did not 
have any muscle atrophy.  An examination of the veteran's 
inner thighs did not reveal any visible scars.  There was no 
evidence of any infection, indentation, discharge, adherence, 
tenderness, or ulcerations in the inner thighs.  There was 
also no inflammation or discoloration or disfigurement.  The 
examiner diagnosed the veteran with residual shrapnel wounds 
to the inner aspect of both thighs, no visible scars, well-
healed.  He further indicated that the veteran was 
asymptomatic and that he did not experience any functional 
impairment.  The veteran was also diagnosed with varicose 
veins of both lower extremities that was asymptomatic and 
caused no functional impairment.  Additionally, the examiner 
diagnosed the veteran with erectile dysfunction.  He further 
opined that he did not feel that the veteran's erectile 
dysfunction was secondary to shrapnel wounds sustained in 
Vietnam, since his symptoms did not start first appearing 
until 20 years prior.

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2004).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence as discussed 
above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id. 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Analysis

1.  Residuals of Fragment Wounds to the Inner Thighs

The veteran asserts that service connection is warranted for 
residuals of fragment wounds to the inner aspects of the 
thighs.  In this regard, in order to establish service 
connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury, and a 
nexus between the current injury, and an in-service injury.  
It is significant to point out that the contemporaneous 
service medical records do not indicate that the veteran ever 
complained of, or was treated for, fragment wounds to the 
inner thighs while in service.  Further, although the veteran 
asserts that he was treated for such fragment wounds while in 
Chu Lai, Vietnam, searches of records from the 27th Surgical 
Hospital and the 91st Evacuation Hospital in Chu Lai during 
the time that the veteran reported that he was treated did 
not produce any records on the veteran.  Thus, the Board must 
conclude that the evidence of record does not establish that 
the veteran had an in-service injury.

Further, the record does not establish that the veteran has 
any current residuals from an inner thigh fragment wounds.  
The record reflects that the examiner from the April 1999 VA 
examination diagnosed the veteran with residuals of gunshot 
wound shrapnel on the inner aspect of the upper thigh.  
However, the same examiner also indicated that the veteran's 
complete claims file was not available for review and that 
there was no information relating to what the veteran 
currently complained of.  Further, although the examiner 
diagnosed the veteran with residuals of gunshot wounds, he 
did not report any clinical data that would support his 
diagnosis that the veteran in fact had shrapnel wound 
residuals.  In this regard, on examination the veteran's skin 
was clear, he was able to ambulate without assistance, the 
muscle size and contour of his quadriceps muscles were equal, 
and his gross motor and sensory nerves were intact.  The only 
markings that the veteran had on his inner thighs were from 
varicose veins.  Moreover, x-rays taken in conjunction with 
the examination were negative for evidence of fracture, 
dislocation, or other bone or joint pathology.  

Similarly, on VA examination in July 2000, the examiner again 
diagnosed the veteran with residual shrapnel wounds to the 
inner thighs.  However, as with the April 1999 VA examiner, 
the examiner from the July 2000 examination failed to report 
any clinical data to support his diagnosis.  In this regard, 
the examiner reported that there was no muscle atrophy, there 
were no visible scars on the inner thighs, no inflammation or 
discoloration, and no evidence of infection, indentation, 
discharge, adherence, or ulcerations.  Again, the only 
visible markings were varicose veins.  Additionally, there is 
no evidence that the examiner reviewed the veteran's claims 
file in conjunction with the examination.  The Board observes 
that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Also, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In light of the foregoing evidence, the Board finds that 
although the VA examiners in April 1999 and July 2000 
diagnosed the veteran with residuals of shrapnel wounds to 
the inner aspect of the thighs, their conclusions were based 
on a medical history that was supplied by the veteran and 
were based on an unsubstantiated assumption that the veteran, 
indeed, incurred a shrapnel wound injury in service, and is 
not supported by any supporting clinical data or medical 
evidence of record.  The Board, again, notes that it is not 
bound to accept medical conclusions that are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence.  Hence, the Board 
concludes that the April 1999 and July 2000 VA medical 
examinations which diagnose the veteran with shrapnel wound 
residuals do not provide a basis on which the veteran's claim 
may be granted.

In this regard, there is no evidence to the contrary.  That 
is the only evidence of record is to the effect that the 
veteran does not have current residuals of shrapnel wounds of 
the thighs that are related to his active service.  Despite 
the veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2004), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of fragment wounds to 
the inner aspects of the thighs.

2.  Entitlement to Service Connection for Impotence

The veteran also asserts that service connection is warranted 
for impotence.  However, the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a direct basis.  The veteran's service medical 
records are negative for any complaints of, or treatment for, 
impotence.  Indeed, impotence was initially demonstrated by 
the competent clinical evidence of record in 1998.  This was 
almost 30 years following the veteran's final separation from 
service, and in the absence of demonstration of continuity of 
symptomatology, is too remote from service to be reasonably 
related to service.  Further, there is no clinical opinion of 
record that etiologically relates the current impotence to 
service.  As such, the preponderance of the evidence is 
against a grant of direct service connection for the 
disability at issue

The Board also finds that service connection is also not 
warranted on a secondary basis.  In this regard, in order to 
establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  As noted 
above, it has been established that the veteran has a current 
diagnosis of impotence.  However, as also noted above, it has 
been established that the veteran does not currently have 
residuals of fragment wounds to the inner aspects of the 
thighs disability that is etiologically related to service.  
The Board observes that even if the veteran had been found to 
be entitled to service connection for the residuals of 
fragment wounds to the inner aspects of the thighs, he still 
would not have been entitled to a grant of secondary service 
connection for his impotence as the competent medical 
evidence of record fails to demonstrate that the veteran's 
impotence is related to any purported residuals of fragment 
wounds of the inner thighs.  Specifically, a VA examiner in 
July 2000, stated that he did not feel that the veteran's 
erectile dysfunction was secondary to shrapnel wounds 
sustained in Vietnam since his symptoms did not start first 
appearing until 20 years ago.  

Thus, in this regard, the Board finds that there is no 
evidence to the contrary.  That is, the only medical evidence 
of record is to the effect that the veteran's current 
impotence was neither caused, nor aggravated by, his active 
service or a service-connected disability.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that the negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2004), but does not find that the evidence 
is of such approximate balance as to warrant it's 
application.  It has not been alleged, nor demonstrated, that 
the veteran's impotence is due to his service-connected PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an impotence disability, claimed as secondary 
to residuals of fragment wounds to the inner aspects of the 
thighs.




ORDER

Entitlement to service connection for the residuals of 
fragment wounds to the inner aspects of the thighs is denied.

Entitlement to service connection for impotence, claimed as 
secondary to the residuals of fragment wounds of the inner 
aspects of the thighs is denied.



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


